DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201710385375.B, filed 05/26/2017.
Applicant’s indication of Domestic Benefit/National Stage information based on PCT/CN2017/118200 filed 12/25/2017 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/31/2020, 06/11/2020, and 05/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0015], “third possible implementation of the first aspect, the Performing low-pass filtering” should read “third possible implementation of the first aspect, performing low-pass filtering”.
In paragraph [0201], “Optionally, as shown in FIG. 9” should read “Optionally, as shown in FIG. 10” since Figure 10 is where element 425 is shown.
Appropriate correction is required.
Claim Objections
Claims 11 and 20 are objected to because of the following informalities:
Claim 11 recites “the processor is further configured to calculate the adaptive feedforward torque according the adaptive feedforward torque, the demand torque, the maximum torque allowed by the road surface, and a torque modified based on the wheel slip rate”. Claim 11 should recite “according to the demand torque, the maximum torque allowed by the road surface, and a torque modified based on the wheel slip rate”. The extra recitation of the adaptive feedforward torque was used to define terms in the feedforward torque equation which was amended out of the original claim, and thus the extra recitation of adaptive feedforward torque is not applicable.
Claim 20 recites “determine the wheel slip rate based on the wheel velocity of the vehicle, the wheel velocity of the vehicle, and the steering wheel angle and the yaw angular velocity of the vehicle”. The wheel velocity of the vehicle is recited twice. According to paragraph [0027] of the specification, the wheel slip rate is based on the wheel velocity of the vehicle, the vehicle velocity of the vehicle, and the steering wheel angle and yaw angular velocity that are of the vehicle. Examiner will interpret the claim as though it read “determine the wheel slip rate based on the wheel velocity of the vehicle, the vehicle velocity of the vehicle, and the steering wheel angle and the yaw angular velocity of the vehicle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Weimin Li et al. (CN 101920704 A, as provided by applicant, hereinafter referred to as Weimin) and further in view of Tang (US 2010/0222953 A1, hereinafter referred to as Tang).

Regarding claim 1,
Weimin teaches an acceleration slip regulation method implemented by a vehicle on a road surface, comprising ([0002], a method of traction control during acceleration of a vehicle to avoid slipping of the vehicle on a road surface of low adhesion):
([0006], the vehicle can change to a different state in accordance with road conditions and changes; [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0002], traction control (i.e. acceleration slip regulation) occurs during acceleration of the vehicle; here, the control phase is dependent on vehicle acceleration, and slip regulation occurs during acceleration of the vehicle);
determining a current road surface adhesion coefficient of the vehicle ([0008], pavement parameter identification module calculates and outputs information based on the current maximum coefficient of friction of the vehicle (i.e. the current road surface adhesion coefficient));
determining a maximum torque allowed by the road surface based on the current control phase and the current road surface adhesion coefficient ([0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0009], the maximum torque is calculated based on the current road coefficient of friction (i.e. current road surface adhesion coefficient));
obtaining, by a drive motor of the vehicle, a demand torque of the vehicle ([0003], input to the accelerator pedal causes the drive motor to provide torque to the vehicle, this torque is the demand torque);
determining a wheel slip rate of the vehicle ([0003], the wheel slip rate is dependent on road conditions and driver torque demand; [0010], the slip rate module determines the wheel slip rate); and
([0002], the method is for acceleration slip regulation of a vehicle; [0012], the output adaptive torque is based on the demand torque, the maximum drive torque, and the wheel slip rate (see [0014]); [0009], the maximum torque is dependent on the current road surface).
However, Weimin does not explicitly teach the adaptive torque is a feedforward torque.
Tang teaches the adaptive torque is a feedforward torque ([0013], the traction control unit may include a torque feedforward control circuit; [0079], the feedforward control circuit modifies the amount of torque to the drive axle).
Weimin and Tang are analogous art to the claimed invention since they are from the similar field of vehicle acceleration slip regulation/traction control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adaptive torque of Weimin with the feedforward torque of Tang to create an acceleration slip regulation system that uses adaptive feedforward torque.
The motivation for modification would have been to create an acceleration slip regulation system that uses adaptive feedforward torque in order to enhance vehicle performance, vehicle response to driver request and drivability without compromising traction control (Tang, [0079]).

Regarding claim 2,
Weimin-Tang teach the invention as described in claim 1. Weimin-Tang further teach:
outputting the adaptive feedforward torque of the vehicle for the acceleration slip regulation based on the maximum torque allowed by the road surface, the demand torque, and the wheel slip rate comprises (Weimin, [0002], the method is for acceleration slip regulation of a vehicle; [0012], the output adaptive torque is based on the demand torque, the maximum drive torque, and the wheel slip rate (see [0014]); [0009], the maximum torque is dependent on the current road surface; Tang, [0013], the adaptive torque is a feedforward torque):
determining the adaptive feedforward torque according to the demand torque, the maximum torque allowed by the road surface, and a torque modified based on the wheel slip rate (Weimin, [0012], the output adaptive torque is based on the demand torque, the maximum drive torque, and the wheel slip rate (see [0014]); [0009], the maximum torque is dependent on the current road surface; here, the wheel slip rate modifies the final output torque which becomes the adaptive torque, so the adaptive torque is determined from a torque based on the wheel slip rate; Tang, [0013], the adaptive torque is a feedforward torque).

Regarding claim 3,
Weimin-Tang teach the invention as described in claim 2. Weimin-Tang further teach:
determining whether the vehicle returns to a stable area based on the wheel slip rate (Weimin, [0003], the wheel slip rate shows whether the vehicle is operating in stable or unstable conditions);
starting a stable timer when the vehicle returns to the stable area (Weimin, [0003], the vehicle determines when it is in stable or unstable operating conditions; [0005], the vehicle receives the wheel slip and acceleration information in real time to adjust the output torque according to the current conditions in order to maintain stable conditions; here, the system keeps track of when it is in a stable area in real time (i.e. it starts a stable timer when in a stable area)); and
calculating the torque modified based on the wheel slip rate according to a time length recorded by the stable timer (Weimin, [0003], the vehicle determines when it is in stable or unstable operating conditions; [0005], the output torque is adjusted in real time according to the wheel slip rate to maintain stable vehicle conditions; here, the torque is modified based on the wheel slip rate in order to maintain stable conditions to increase the time spent in a stable area (i.e. the torque is modified based on the wheel slip rate according to a time length recorded by the stable timer)).

Regarding claim 4,
Weimin-Tang teach the invention as described in claim 1. Weimin-Tang further teach:
determining the maximum torque allowed by the road surface based on the current control phase and the current road surface adhesion coefficient comprises (Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0009], the maximum torque is calculated based on the current road coefficient of friction (i.e. current road surface adhesion coefficient)):
performing low-pass filtering on the current road surface adhesion coefficient (Weimin, [0008], the method uses the maximum coefficient of friction of the road surface (i.e. maximum current road surface adhesion coefficient) to get the best acceleration performance); here, picking maximum value of the road surface adhesion coefficient is performing low-pass filtering);
determining a first maximum value of the current road surface adhesion coefficient (Weimin, [0008], the pavement identification module determines the current maximum coefficient of friction (i.e. first maximum value of the current road surface adhesion coefficient)); and
determining the maximum torque allowed by the road surface based on a second maximum value of the current road surface adhesion coefficient when the current control phase of the vehicle is the same as a control phase of the vehicle in a first sampling period (Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. a second maximum value of the current road surface adhesion coefficient); [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze). While Weimin-Tang do not explicitly teach the current control phase of the vehicle is the same as a control phase of the vehicle in a first sampling period, it would be obvious to one of ordinary skill in the art to try. A control phase can either be the same or different from a previous control phase. Thus, it is obvious that a control phase based on the acceleration of the vehicle can be the same if the sampled data is taken immediately back-to-back to show that the current phase is the same as an immediate previous phase. This would also mean the first sampling period would belong to a previous sampling period associated with a previous control phase. Therefore, a control phase of the vehicle being the same as a control phase of the vehicle in a first sampling period is obvious to one of ordinary skill in the art.
wherein the second maximum value of the current road surface adhesion coefficient is the first maximum value of the current road surface adhesion coefficient (Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. current road surface adhesion coefficient); here, the current maximum road surface coefficient of friction (i.e. current road surface adhesion coefficient) can be the first maximum value and the second maximum value), and 
wherein the first sampling period is a previous sampling period of a sampling period to which the current control phase belongs (Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze; here, sensors collect data chronologically, so it is obvious that a sampling period to a current control phase would occur after a first sampling period of a previous sampling period since the first sampling period happens before the current sampling period).

Regarding claim 5,
Weimin-Tang teach the invention as described in claim 1. Weimin-Tang further teach:
determining the maximum torque allowed by the road surface based on the current control phase and the current road surface adhesion coefficient comprises (Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0009], the maximum torque is calculated based on the current road coefficient of friction (i.e. current road surface adhesion coefficient)):
performing low-pass filtering on the current road surface adhesion coefficient (Weimin, [0008], the method uses the maximum coefficient of friction of the road surface (i.e. maximum current road surface adhesion coefficient) to get the best acceleration performance); here, picking maximum value of the road surface adhesion coefficient is performing low-pass filtering);
determining a first maximum value of the current road surface adhesion coefficient (Weimin, [0008], the pavement identification module determines the current maximum coefficient of friction (i.e. first maximum value of the current road surface adhesion coefficient)); and 
determining the maximum torque allowed by the road surface based on a second maximum value of the current road surface adhesion coefficient when the current control phase of the vehicle is different from a control phase of the vehicle in a first sampling period and when the vehicle does not enter a torque reduction phase for a first time (Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. a second maximum value of the current road surface adhesion coefficient); [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; Tang, [0078], the motor speed disturbances can be caused by large reductions of torque on the motor or by sudden large additions of torque on the motor; Weimin, [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze). While Weimin-Tang do not explicitly teach the current control phase is different from a control phase of the vehicle in a first sampling period and the vehicle does not enter a torque reduction phase, it would be obvious to one of ordinary skill in the art to try. A control phase can either be the same or different from a previous control phase, and the control phase based on acceleration can either be a torque addition, torque reduction, or maintaining the current torque. Thus, it is obvious that a control phase based on acceleration of the vehicle can be different than a previous control phase in a first sampling period while also not entering a torque reduction phase for the first time if, for example, the previous control phase was a torque reduction phase and the current control phase is either torque addition or no torque change. This would also mean the first sampling period would belong to a previous sampling period associated with a previous control phase. Therefore, a control phase of the vehicle being different from a control phase of the vehicle in a first sampling period and when the vehicle does not enter a torque reduction for a first time is obvious to one of ordinary skill in the art.
wherein the second maximum value of the current road surface adhesion coefficient is the first maximum value of the current road surface adhesion coefficient (Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. current road surface adhesion coefficient); here, the current maximum road surface coefficient of friction (i.e. current road surface adhesion coefficient) can be the first maximum value and the second maximum value),
wherein the control phase comprises the torque reduction phase (Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; Tang, [0078], sudden large reductions of torque on the motor during an excessive wheel slip event can cause motor speed disturbances; here, the control phase can be a torque reduction phase), and 
wherein the first sampling period is a previous sampling period of a sampling period to which the current control phase belongs (Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze; here, sensors collect data chronologically, so it is obvious that a sampling period to a current control phase would occur after a first sampling period of a previous sampling period since the first sampling period happens before the current sampling period).

Regarding claim 6,
Weimin-Tang teach the invention as described in claim 4. Weimin-Tang further teach:
performing the low-pass filtering on the current road surface adhesion coefficient and determining the first maximum value of the current road surface adhesion coefficient comprises coefficient (Weimin, [0008], the method uses the maximum coefficient of friction of the road surface (i.e. maximum current road surface adhesion coefficient) to get the best acceleration performance); here, picking maximum value of the road surface adhesion coefficient is performing low-pass filtering; [0008], the pavement identification module determines the current maximum coefficient of friction (i.e. first maximum value of the current road surface adhesion coefficient)):
limiting the current road surface adhesion coefficient obtained after performing the low-pass filtering on the current road surface adhesion coefficient to a predetermined adhesion coefficient interval (Weimin, [0008], the method uses the maximum coefficient of friction of the road surface (i.e. maximum current road surface adhesion coefficient) to get the best acceleration performance); here, picking maximum value of the road surface adhesion coefficient is performing low-pass filtering; here, the adhesion coefficient is limited to an predetermined interval, the interval being a single maximum value); and
determining that a maximum value of the current road surface adhesion coefficient obtained after performing the low-pass filtering on the current road surface adhesion coefficient is the first maximum value of the current road surface adhesion coefficient (Weimin, [0008], the method uses the maximum coefficient of friction of the road surface (i.e. maximum current road surface adhesion coefficient) to get the best acceleration performance); here, picking maximum value of the road surface adhesion coefficient is performing low-pass filtering; [0008], the pavement identification module determines the current maximum coefficient of friction (i.e. first maximum value of the current road surface adhesion coefficient).

Regarding claim 7,
Weimin-Tang teach the invention as described in claim 1. Weimin-Tang further teach:
determining, by the drive motor, an actual torque of the vehicle, wherein determining the maximum torque allowed by the road surface based on the current control phase and the current road surface adhesion coefficient comprises (Weimin, ([0003], input to the accelerator pedal causes the drive motor to provide torque to the vehicle, this torque is the actual torque; [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0009], the maximum torque is calculated based on the current road coefficient of friction (i.e. current road surface adhesion coefficient)):
determining a second maximum value of the current road surface adhesion coefficient based on the actual torque when the vehicle enters a torque reduction phase for a first time and when the current control phase of the vehicle is different from a control phase of the vehicle in a first sampling period (Weimin, ([0003], input to the accelerator pedal causes the drive motor to provide torque to the vehicle, this torque is the actual torque; [0009], the parameter identification module calculates the current maximum coefficient of friction of the vehicle (i.e. second maximum value of the current road surface adhesion coefficient) based on vehicle operations and the wheel slip rate; here the vehicle operations and wheel slip are dependent on the actual torque of the vehicle, thus, the second maximum coefficient of friction is based on the actual torque). While Weimin-Tang do not explicitly teach when the vehicle enters a torque reduction phase for a first time and when the current control phase of the vehicle is different from a control phase of the vehicle in a first sampling period, it would be obvious to one of ordinary skill in the art to try. A control phase can either be the same or different from a previous control phase, and the control phase based on acceleration can either be a torque addition, torque reduction, or maintaining the current torque. Thus, it is obvious that a control phase based on acceleration of the vehicle can be different than a previous control phase in a first sampling period while also entering a torque reduction for the first time if, for example, the previous control phase was a torque addition phase or maintained a constant torque while the current phase is a torque reduction phase. This would also mean the first sampling period would belong to a previous sampling period associated with a previous control phase. Therefore, a vehicle entering a torque reduction phase for a first time and when the current control phase of the vehicle is different from a control phase of the vehicle in a first sampling period is obvious to one of ordinary skill in the art.
wherein the control phase comprises the torque reduction phase (Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; Tang, [0078], sudden large reductions of torque on the motor during an excessive wheel slip event can cause motor speed disturbances; here, the control phase can be a torque reduction phase); and
determining the maximum torque allowed by the road surface based on the second maximum value of the current road surface adhesion coefficient (Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. a second maximum value of the current road surface adhesion coefficient), 
wherein the first sampling period is a previous sampling period of a sampling period to which the current control phase belongs (Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze; here, sensors collect data chronologically, so it is obvious that a sampling period to a current control phase would occur after a first sampling period of a previous sampling period since the first sampling period happens before the current sampling period).


Regarding claim 8,
Weimin-Tang teach the invention as described in claim 4. Weimin-Tang further teach:
	determining a feedback torque based on the second maximum value of the current road surface adhesion coefficient (Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. a second maximum value of the current road surface adhesion coefficient); [0012], the output adaptive torque is based on the demand torque, the maximum drive torque, and the wheel slip rate (see [0014]); [0027], a closed loop control algorithm is used to perform feedback control on the motor torque in order to reduce error in the output torque to the motor; here, the output torque can be a feedback torque); and
determining the demand torque for the acceleration slip regulation based on the adaptive feedforward torque and the feedback torque (Tang, [0079], the traction control includes a hybrid feedforward and feedback control circuit that modifies the amount of output torque to the drive axle; here, the acceleration slip regulation final output demand torque is based on the adaptive feedforward torque and the feedback torque).
	The motivation to modify the feedback torque of Weimin with the feedback and feedforward torques of Tang would be to enhance vehicle performance, vehicle response to driver request and drivability without compromising traction control (Tang, [0079]).

Regarding claim 9,
Weimin-Tang teach the invention as described in claim 8. Weimin-Tang further teach:
determining a vehicle velocity of the vehicle and wherein determining the feedback torque based on the second maximum value of the current road surface adhesion coefficient comprises (Weimin, [0017], the parameter identification module determines the vehicle speed (i.e. vehicle velocity of the vehicle); [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. a second maximum value of the current road surface adhesion coefficient); [0012], the output adaptive torque is based on the demand torque, the maximum drive torque, and the wheel slip rate (see [0014]); [0027], a closed loop control algorithm is used to perform feedback control on the motor torque in order to reduce error in the output torque to the motor; here, the output torque can be a feedback torque):
determining a first wheel slip rate and a first proportionality coefficient based on the second maximum value of the current road surface adhesion coefficient (Weimin, [0010], the slip rate module determines the wheel slip rate (i.e. first wheel slip rate); [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. second maximum value of the current road surface adhesion coefficient); here, the first proportionality coefficient is the current maximum road coefficient of friction);
determining a second wheel slip rate and a second proportionality coefficient based on the vehicle velocity of the vehicle (Weimin, [0010], the slip rate module determines the wheel slip rate (i.e. second wheel slip rate); [0017], the parameter identification module determines the vehicle speed (i.e. vehicle velocity of the vehicle); here, the second proportionality coefficient is the vehicle velocity of the vehicle); and 
	determining the feedback torque according to a formula
                         
                            
                                
                                    T
                                
                                
                                    F
                                    B
                                    _
                                    i
                                
                            
                            =
                            m
                            a
                            x
                            ⁡
                            (
                            0
                            ,
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    0
                                                    _
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            x
                                                        
                                                    
                                                
                                            
                                            +
                                             
                                            
                                                
                                                    λ
                                                
                                                
                                                    0
                                                    _
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            m
                                                            a
                                                            x
                                                            ⁡
                                                            _
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            K
                                        
                                        
                                            p
                                            _
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    x
                                                
                                            
                                        
                                    
                                    +
                                     
                                    
                                        
                                            K
                                        
                                        
                                            p
                                            _
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                                    m
                                                    a
                                                    x
                                                    ⁡
                                                    _
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                            )
                        
                    , wherein TFB_i is the feedback torque, i represents a single wheel of the vehicle, λi is the wheel slip rate of the vehicle; µmax_i is the second maximum value of the current road surface adhesion coefficient, vx is the vehicle velocity of the vehicle; λ0_i(µmax_i) is the first wheel slip rate, λ0_i(vx) is the second wheel slip rate, Kp_i(µmax_i) is the first proportionality coefficient, and Kp_i(vx) is the second proportionality coefficient (While Weimin-Tang do not explicitly teach the specifics of applying the mathematical formula for determining the feedback torque, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a feedback torque, as shown by Weimin-Tang (Weimin, [0027], a closed loop control algorithm is used to perform feedback control on the motor torque in order to reduce error in the output torque to the motor). Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art), and
	wherein the vehicle comprises a left front wheel, a right front wheel, a left rear wheel, and a right rear wheel (Weimin, [0001], the control system is for a vehicle; Tang, [0009], figure 3 illustrates the basic components of a vehicle undergoing traction control; Fig. 3, shows a left front wheel, a right front wheel, a left rear wheel, and a right rear wheel).

Regarding claim 10,
Weimin teaches a vehicle, comprising ([0001], a torque control system for a vehicle, and a vehicle):
	a sensor configured to obtain a current road surface parameter of the vehicle, a demand torque of the vehicle, and a wheel slip rate of the vehicle ([0008], the pavement parameter identification module uses sensors to find the maximum coefficient of friction of the vehicle (i.e. the current road surface parameter of the vehicle); [0015], sensors are used to find the motor torque (i.e. demand torque) and wheel speed; [0024], sensor information is used to calculate wheel slip rate on the current road surface); and 
	a processor coupled to the sensor and configured to ([0024], sensor information is used to calculate the current friction coefficient and current wheel slip rate; here, a processor completes the calculations; here, sensors are coupled to the processor for data to be used in calculations):
([0006], the vehicle can change to a different state in accordance with road conditions and changes; [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0002], traction control (i.e. acceleration slip regulation) occurs during acceleration of the vehicle; here, the control phase is dependent on vehicle acceleration, and slip regulation occurs during acceleration of the vehicle);
	determine a current road surface adhesion coefficient of the vehicle based on the current road surface parameter ([0008], pavement parameter identification module calculates and outputs information based on the current maximum coefficient of friction of the vehicle (i.e. the current road surface adhesion coefficient));
determine a maximum torque allowed by a road surface based on the current control phase and the current road surface adhesion coefficient ([0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0009], the maximum torque is calculated based on the current road coefficient of friction (i.e. current road surface adhesion coefficient)); and 
output an adaptive torque for acceleration slip regulation of the vehicle based on the maximum torque allowed by the road surface, the demand torque, and the wheel slip rate ([0002], the method is for acceleration slip regulation of a vehicle; [0012], the output adaptive torque is based on the demand torque, the maximum drive torque, and the wheel slip rate (see [0014]); [0009], the maximum torque is dependent on the current road surface).
However, Weimin does not explicitly teach the adaptive torque is a feedforward torque.
([0013], the traction control unit may include a torque feedforward control circuit; [0079], the feedforward control circuit modifies the amount of torque to the drive axle).
Weimin and Tang are analogous art to the claimed invention since they are from the similar field of vehicle acceleration slip regulation/traction control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adaptive torque of Weimin with the feedforward torque of Tang to create an acceleration slip regulation system that uses adaptive feedforward torque.
The motivation for modification would have been to create an acceleration slip regulation system that uses adaptive feedforward torque in order to enhance vehicle performance, vehicle response to driver request and drivability without compromising traction control (Tang, [0079]).

Regarding claim 11,
Weimin-Tang teach the invention as described in claim 10. Weimin-Tang further teach:
the processor is further configured to calculate the adaptive feedforward torque according the adaptive feedforward torque, the demand torque, the maximum torque allowed by the road surface, and a torque modified based on the wheel slip rate (Weimin, [0014], a final torque is calculated and output; here, a processor completes the calculations; [0012], the output adaptive torque is based on the demand torque, the maximum drive torque, and the wheel slip rate (see [0014]); [0009], the maximum torque is dependent on the current road surface; here, the wheel slip rate modifies the final output torque which becomes the adaptive torque, so the adaptive torque is determined from a torque based on the wheel slip rate; Tang, [0013], the adaptive torque is a feedforward torque).


Regarding claim 12,
Weimin-Tang teach the invention as described in claim 11. Weimin-Tang further teach: 
the processor is further configured to (Weimin, [0014], a final torque is calculated and output; here, a processor completes the calculations):
	determine whether the vehicle returns to a stable area based on the wheel slip rate (Weimin, [0003], the wheel slip rate shows whether the vehicle is operating in stable or unstable conditions);
	starting a stable timer when the vehicle returns to the stable area (Weimin, [0003], the vehicle determines when it is in stable or unstable operating conditions; [0005], the vehicle receives the wheel slip and acceleration information in real time to adjust the output torque according to the current conditions in order to maintain stable conditions; here, the system keeps track of when it is in a stable area in real time (i.e. it starts a stable timer when in a stable area); and
	calculate the torque modified based on the wheel slip rate based on a time length recorded by the stable timer (Weimin, [0003], the vehicle determines when it is in stable or unstable operating conditions; [0005], the output torque is adjusted in real time according to the wheel slip rate to maintain stable vehicle conditions; here, the torque is modified based on the wheel slip rate in order to maintain stable conditions to increase the time spent in a stable area (i.e. the torque is modified based on the wheel slip rate according to a time length recorded by the stable timer)).

Regarding claim 13,
Weimin-Tang teach the invention as described in claim 10. Weimin-Tang further teach:
the processor is further configured to (Weimin, [0014], a final torque is calculated and output; here, a processor completes the calculations):
	perform filtering on the current road surface adhesion coefficient (Weimin, the method uses the maximum coefficient of friction of the road surface (i.e. maximum current road surface adhesion coefficient) to get the best acceleration performance); here, picking maximum value of the road surface adhesion coefficient is performing low-pass filtering);
	determine a first maximum value of the current road adhesion coefficient (Weimin, [0008], the pavement identification module determines the current maximum coefficient of friction (i.e. first maximum value of the current road surface adhesion coefficient)); and
	determine the maximum torque allowed by the road surface based on a second maximum value of the current road surface adhesion coefficient when the current control phase of the vehicle is the same as a control phase of the vehicle in a first sampling period (Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. a second maximum value of the current road surface adhesion coefficient); [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze). While Weimin-Tang do not explicitly teach the current control phase of the vehicle is the same as a control phase of the vehicle in a first sampling period, it would be obvious to one of ordinary skill in the art to try. A control phase can either be the same or different from a previous control phase. Thus, it is obvious that a control phase based on the acceleration of the vehicle can be the same if the sampled data is taken immediately back-to-back to show that the current phase is the same as an immediate previous phase. This would also mean the first sampling period would belong to a previous sampling period associated with a previous control phase. Therefore, a control phase of the vehicle being the same as a control phase of the vehicle in a first sampling period is obvious to one of ordinary skill in the art. 
(Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. current road surface adhesion coefficient); here, the current maximum road surface coefficient of friction (i.e. current road surface adhesion coefficient) can be the first maximum value and the second maximum value)
wherein the first sampling period is a previous sampling period of a sampling period to which the current control phase belongs (Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze; here, sensors collect data chronologically, so it is obvious that a sampling period to a current control phase would occur after a first sampling period of a previous sampling period since the first sampling period happens before the current sampling period).

Regarding claim 14,
Weimin-Tang teach the invention as described in claim 10. Weimin-Tang further teach:
the processor is further configured to (Weimin, [0014], a final torque is calculated and output; here, a processor completes the calculations):
perform filtering on the current road surface adhesion coefficient (Weimin, [0008], the method uses the maximum coefficient of friction of the road surface (i.e. maximum current road surface adhesion coefficient) to get the best acceleration performance); here, picking maximum value of the road surface adhesion coefficient is performing low-pass filtering);
(Weimin, [0008], the pavement identification module determines the current maximum coefficient of friction (i.e. first maximum value of the current road surface adhesion coefficient)); and
determine the maximum torque allowed by the road surface based on a second maximum value of the current road surface adhesion coefficient when the current control phase of the vehicle is different from a control phase of the vehicle in a first sampling period and when the vehicle does not enter a torque reduction phase for a first time (Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. a second maximum value of the current road surface adhesion coefficient); [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; Tang, [0078], the motor speed disturbances can be caused by large reductions of torque on the motor or by sudden large additions of torque on the motor; Weimin, [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze). While Weimin-Tang do not explicitly teach the current control phase is different from a control phase of the vehicle in a first sampling period and the vehicle does not enter a torque reduction phase, it would be obvious to one of ordinary skill in the art to try. A control phase can either be the same or different from a previous control phase, and the control phase based on acceleration can either be a torque addition, torque reduction, or maintaining the current torque. Thus, it is obvious that a control phase based on acceleration of the vehicle can be different than a previous control phase in a first sampling period while also not entering a torque reduction phase for the first time if, for example, the previous control phase was a torque reduction phase and the current control phase is either torque addition or no torque change. This would also mean the first sampling period would belong to a previous sampling period associated with a previous control phase. Therefore, a control phase of the vehicle being different from a control phase of the vehicle in a first sampling period and when the vehicle does not enter a torque reduction for a first time is obvious to one of ordinary skill in the art., 
wherein the second maximum value of the current road surface adhesion coefficient is the first maximum value of the current road surface adhesion coefficient (Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. current road surface adhesion coefficient); here, the current maximum road surface coefficient of friction (i.e. current road surface adhesion coefficient) can be the first maximum value and the second maximum value), 
wherein the control phase comprises the torque reduction phase (Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; Tang, [0078], sudden large reductions of torque on the motor during an excessive wheel slip event can cause motor speed disturbances; here, the control phase can be a torque reduction phase), and 
wherein the first sampling period is a previous sampling period of a sampling period to which the current control phase belongs (Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze; here, sensors collect data chronologically, so it is obvious that a sampling period to a current control phase would occur after a first sampling period of a previous sampling period since the first sampling period happens before the current sampling period).

Regarding claim 15,
Weimin-Tang teach the invention as described in claim 13. Weimin-Tang further teach:
the processor is further configured to (Weimin, [0014], a final torque is calculated and output; here, a processor completes the calculations):
limit the current road surface adhesion coefficient obtained after performing the filtering on the current road surface adhesion coefficient to a predetermined adhesion coefficient interval (Weimin, [0008], the method uses the maximum coefficient of friction of the road surface (i.e. maximum current road surface adhesion coefficient) to get the best acceleration performance); here, picking maximum value of the road surface adhesion coefficient is performing low-pass filtering; here, the adhesion coefficient is limited to an predetermined interval, the interval being a single maximum value); and
determine the first maximum value of the current road surface adhesion coefficient based on the current road surface adhesion coefficient obtained after performing the filtering on the current road surface adhesion coefficient (Weimin, [0008], the method uses the maximum coefficient of friction of the road surface (i.e. maximum current road surface adhesion coefficient) to get the best acceleration performance); here, picking maximum value of the road surface adhesion coefficient is performing low-pass filtering; [0008], the pavement identification module determines the current maximum coefficient of friction (i.e. first maximum value of the current road surface adhesion coefficient).

Regarding claim 16,
Weimin-Tang teach the invention as described in claim 10. Weimin-Tang further teach:
the sensor is further configured to obtain actual torque of the vehicle, wherein the processor is further configured to (Weimin, [0015], sensors are used to find the actual motor torque (i.e. actual torque) of the vehicle; [0014], a final torque is calculated and output; here, a processor completes the calculations):
determine a second maximum value of the current road surface adhesion coefficient based on the actual torque when the vehicle enters a torque reduction phase for a first time and when the current control phase of the vehicle is different from a control phase of the vehicle in a first sampling period (Weimin, ([0003], input to the accelerator pedal causes the drive motor to provide torque to the vehicle, this torque is the actual torque; [0009], the parameter identification module calculates the current maximum coefficient of friction of the vehicle (i.e. second maximum value of the current road surface adhesion coefficient) based on vehicle operations and the wheel slip rate; here the vehicle operations and wheel slip are dependent on the actual torque of the vehicle, thus, the second maximum coefficient of friction is based on the actual torque). While Weimin-Tang do not explicitly teach when the vehicle enters a torque reduction phase for a first time and when the current control phase of the vehicle is different from a control phase of the vehicle in a first sampling period, it would be obvious to one of ordinary skill in the art to try. A control phase can either be the same or different from a previous control phase, and the control phase based on acceleration can either be a torque addition, torque reduction, or maintaining the current torque. Thus, it is obvious that a control phase based on acceleration of the vehicle can be different than a previous control phase in a first sampling period while also entering a torque reduction for the first time if, for example, the previous control phase was a torque addition phase or maintained a constant torque while the current phase is a torque reduction phase. This would also mean the first sampling period would belong to a previous sampling period associated with a previous control phase. Therefore, a vehicle entering a torque reduction phase for a first time and when the current control phase of the vehicle is different from a control phase of the vehicle in a first sampling period is obvious to one of ordinary skill in the art. 
(Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; Tang, [0078], sudden large reductions of torque on the motor during an excessive wheel slip event can cause motor speed disturbances; here, the control phase can be a torque reduction phase); and
determine the maximum torque allowed by the road surface based on the second maximum value of the current road surface adhesion coefficient (Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. a second maximum value of the current road surface adhesion coefficient), 
wherein the first sampling period is a previous sampling period of a sampling period in which the current control phase is located (Weimin, [0003], when the driver changes the acceleration and torque output of the vehicle, the vehicle can be in a stable or unstable state; here, the current control phase of the vehicle depends on what kind of acceleration the driver inputs and how that acceleration interacts with the road conditions; [0008], the system uses sensors to determine vehicle state information; here, sensors require a sampling period in order to capture data for a system to analyze; here, sensors collect data chronologically, so it is obvious that a sampling period to a current control phase would occur after a first sampling period of a previous sampling period since the first sampling period happens before the current sampling period).

Regarding claim 17,
Weimin-Tang teach the invention as described in claim 13. Weimin-Tang further teach:
the processor is further configured to (Weimin, [0014], a final torque is calculated and output; here, a processor completes the calculations):
(Weimin, [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. a second maximum value of the current road surface adhesion coefficient); [0012], the output adaptive torque is based on the demand torque, the maximum drive torque, and the wheel slip rate (see [0014]); [0027], a closed loop control algorithm is used to perform feedback control on the motor torque in order to reduce error in the output torque to the motor; here, the output torque can be a feedback torque); and
determine a requirement torque for the acceleration slip regulation based on the adaptive feedforward torque and the feedback torque (Tang, [0079], the traction control includes a hybrid feedforward and feedback control circuit that modifies the amount of output torque to the drive axle; here, the acceleration slip regulation final output demand torque is based on the adaptive feedforward torque and the feedback torque).
	The motivation to modify the feedback torque of Weimin with the feedback and feedforward torques of Tang would be to enhance vehicle performance, vehicle response to driver request and drivability without compromising traction control (Tang, [0079]).

Regarding claim 18,
Weimin-Tang teach the invention as described in claim 17. Weimin-Tang further teach:
the processor is further configured to (Weimin, [0014], a final torque is calculated and output; here, a processor completes the calculations):
determine a vehicle velocity of the vehicle (Weimin, [0017], the parameter identification module determines the vehicle speed (i.e. vehicle velocity of the vehicle);
determine a first wheel slip rate and a first proportionality coefficient based on the second maximum value of the current road surface adhesion coefficient (Weimin, [0010], the slip rate module determines the wheel slip rate (i.e. first wheel slip rate); [0009], the maximum torque is calculated based on the current maximum road coefficient of friction (i.e. second maximum value of the current road surface adhesion coefficient); here, the first proportionality coefficient is the current maximum road coefficient of friction);
	determine a second wheel slip rate and a second proportionality coefficient based on the vehicle velocity of the vehicle (Weimin, [0010], the slip rate module determines the wheel slip rate (i.e. second wheel slip rate); [0017], the parameter identification module determines the vehicle speed (i.e. vehicle velocity of the vehicle); here, the second proportionality coefficient is the vehicle velocity of the vehicle); and 
	determine the feedback torque according to a formula
                         
                            
                                
                                    T
                                
                                
                                    F
                                    B
                                    _
                                    i
                                
                            
                            =
                            m
                            a
                            x
                            ⁡
                            (
                            0
                            ,
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    0
                                                    _
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            x
                                                        
                                                    
                                                
                                            
                                            +
                                             
                                            
                                                
                                                    λ
                                                
                                                
                                                    0
                                                    _
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            m
                                                            a
                                                            x
                                                            ⁡
                                                            _
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            K
                                        
                                        
                                            p
                                            _
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    x
                                                
                                            
                                        
                                    
                                    +
                                     
                                    
                                        
                                            K
                                        
                                        
                                            p
                                            _
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                                    m
                                                    a
                                                    x
                                                    ⁡
                                                    _
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                            )
                        
                    , wherein TFB_i is the feedback torque, i represents a wheel of the vehicle, λi is the wheel slip rate of the vehicle; µmax_i is the second maximum value of the current road surface adhesion coefficient, vx is the vehicle velocity of the vehicle; λ0_i(µmax_i) is the first wheel slip rate, λ0_i(vx) is the second wheel slip rate, Kp_i(µmax_i) is the first proportionality coefficient, and Kp_i(vx) is the second proportionality coefficient (While Weimin-Tang do not explicitly teach the specifics of applying the mathematical formula for determining the feedback torque, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a feedback torque, as shown by Weimin-Tang (Weimin, [0027], a closed loop control algorithm is used to perform feedback control on the motor torque in order to reduce error in the output torque to the motor). Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art), and
(Weimin, [0001], the control system is for a vehicle; Tang, [0009], figure 3 illustrates the basic components of a vehicle undergoing traction control; Fig. 3, shows a left front wheel, a right front wheel, a left rear wheel, and a right rear wheel). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weimin Li et al. (CN 101920704 A, as provided by applicant, referred to as Weimin) and Tang (US 2010/0222953 A1, referred to as Tang), and further in view of Osaki et al. (US 2009/0055068 A1, hereinafter referred to as Osaki).

Regarding claim 19,
Weimin-Tang teach the invention as described in claim 10. Weimin-Tang further teach:
the sensor and processor determine road surface information, such as the current road surface adhesion coefficient (Weimin, [0024], the sensor detects motor torque, vehicle wheel speed and acceleration, and the system calculated (using a processor) the current road surface friction coefficient).
However, Weimin-Tang do not explicitly teach the sensor is further configured to obtain a road surface gradient, and wherein the processor is further configured to: determine a wheel vertical load of the vehicle based on the road surface gradient; determine a wheel ground driving force based on the wheel vertical load; and determine the current road surface adhesion coefficient based on the wheel ground driving force.
Osaki teaches the sensor is further configured to obtain a road surface gradient (Fig. 3, sensor input is sent to the ECU; [0050], the ECU calculates the road surface gradient; here, sensor data can be used to determine the road surface gradient), and wherein the processor is further configured to ([0050], the ECU processes data to determine road surface information (i.e. the ECU is the processor)):
determine a wheel vertical load of the vehicle based on the road surface gradient ([0043], the torque calculation means calculates the allowable torque of each wheel on the basis of the vertical load applied to each wheel in response to a road surface gradient, and the friction coefficient of the road surface);
determine a wheel ground driving force based on the wheel vertical load ([0043], the torque calculation means calculates the allowable torque of each wheel on the basis of the vertical load applied to each wheel in response to a road surface gradient, and the friction coefficient of the road surface; here, the allowable torque is the wheel ground driving force); and
determine the current road surface adhesion coefficient based on the wheel ground driving force ([0054], when acceleration slip occurs, the ECU calculates and stores the friction coefficient (i.e. current road surface adhesion coefficient) of the road surface on the basis of the wheel torque and the vertical load applied to the wheel when it slipped; here, the current road surface adhesion coefficient is determined/stored based on the applied wheel torque (i.e. wheel ground driving force)).
Weimin, Tang, and Osaki are analogous art to the claimed invention since they are from the similar field of vehicle acceleration slip regulation/traction control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Weimin-Tang with the road surface gradient, wheel load, wheel driving force, and adhesion coefficient of Osaki to determine a current road surface adhesion coefficient based on the wheel ground driving force, wheel vertical load, and road surface gradient. 
The motivation for modification would have been to create an vehicle traction control system that determines a current road surface adhesion coefficient based on the wheel ground driving force, wheel vertical load, and road surface gradient in order to have a vehicle traction control system that is .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weimin Li et al. (CN 101920704 A, as provided by applicant, referred to as Weimin) and Tang (US 2010/0222953 A1, referred to as Tang), and further in view of Shimada et al. (US 5,219,212 A, hereinafter referred to as Shimada).

Regarding claim 20,
Weimin-Tang teach the invention as described in claim 10. Weimin-Tang further teach:
the sensor is further configured to obtain a wheel velocity of the vehicle, and a steering wheel angle of the vehicle, and wherein the processor is further configured to (Weimin, [0024], the sensor detects vehicle wheel speed (i.e. wheel velocity of the vehicle); [0014], a final torque is calculated and output; here, a processor completes the calculations; Tang, [0074], the vehicle has a steering sensor; [0077], the wheel slip ratios are a function of speed and steering angle; here, the steering wheel angle is determined from the steering wheel sensor):
determine a wheel acceleration of the vehicle based on the wheel velocity of the vehicle (Weimin, [0024], the sensors determine wheel speed, vehicle acceleration, and from this determine a current coefficient of friction and a wheel slip rate; here, the wheel acceleration is know from the vehicle acceleration and the wheel slip rate);
determine the wheel slip rate based on the wheel velocity of the vehicle, the wheel velocity of the vehicle, and the steering wheel angle (Weimin, [0024], the sensors determine wheel speed, vehicle acceleration, and vehicle velocity, and from this determine a current coefficient of friction and a wheel slip rate; Tang, [0077], the wheel slip ratio (i.e. wheel slip rate) is a function of speed and steering wheel angle); and
determine that the vehicle enters the acceleration slip regulation state based on at least one of the wheel slip rate or the wheel acceleration (Weimin, [0002], traction control (i.e. acceleration slip regulation) occurs during acceleration of the vehicle; here, the control phase is dependent on vehicle acceleration, and slip regulation occurs during acceleration of the vehicle; [0003], when the wheel slip rate is high, the vehicle is in an unstable state and requires acceleration slip regulation to find a stable area).
The motivation to combine the sensor information of Weimin with the steering wheel angle of Tang is to create a traction control command unit with inputs about motor speed, wheel speed, and steering wheel angle (Tang, [0074]) so the traction control system can work more effectively. 
However, Weimin-Tang do not explicitly teach the sensor obtains a yaw angular velocity, and the wheel slip rate is based off the yaw angular velocity.
Shimada teaches the sensor obtains a yaw angular velocity and the wheel slip rate is based off the yaw angular velocity (Col. 2, lines 26-31, a yaw motion sensing means senses the yaw motion (i.e. yaw angular velocity) of the vehicle, the target slip rates of the wheels are adjusted according to the yaw motion, the wheel slip rates are controlled to follow the target slip rates).
Weimin, Tang, and Shimada are analogous art to the claimed invention since they are from the similar field of vehicle acceleration slip regulation/traction control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Weimin-Tang with the yaw angular velocity sensing of Shimada to create a traction control system that uses yaw angular velocity to adjust the wheel slip rate.
The motivation for modification would have been to create a traction control system that uses angular velocity to adjust eh wheel slip rate in order to have a system that is more adapted to the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koibuchi (US 2001/0003805 A1): Koibuchi teaches a traction control system of a vehicle that calculates a target traction torque for driving wheels based upon operating conditions of the vehicle. This system is further improved by incorporating a feedforward control into the traction control system based upon a feedback control.

Lee et al. (US 2013/0211678 A1): Lee teaches determining wheel torques of a plurality of vehicle wheels based on a target control value. This system uses combined feedforward and feedback control to improve driving performance and vehicle stability. 

Lian et al. (US 2019/0344796 A1): Lian teaches an acceleration slip regulation method and device for a four-wheel drive electric vehicle. 

Fujimoto et al. (US 2009/0210128 A1): Fujimoto teaches a slip ratio estimating device using torque of a motor to drive vehicle wheels. The torque of the motor is measured, and the device calculates a drive wheel rotation speed and drive wheel rotation acceleration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664